        Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


VIVIAN SARPONG,

      Plaintiff,                         Civil Action No. ______________

v.

E.N. BANKS-WARE LAW FIRM,                JURY TRIAL DEMANDED
LLC and E. NOREEN BANKS-
WARE,

      Defendants.

                                  COMPLAINT

      Plaintiff Vivian Sarpong (“Plaintiff”) files this Complaint against

Defendants E.N. Banks Ware Law Firm, LLC and E. Noreen Banks-Ware

(collectively “Defendants”). Defendants employed Plaintiff as a Paralegal, and

violated the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”) by

misclassifying her as an exempt employee and failing to pay her overtime wages

mandated by the FLSA. Plaintiff shows the Court as follows:

                          NATURE OF THE ACTION

      1.     Plaintiff asserts violations of the FLSA and specifically claims that

Defendants misclassified her as an exempt employee under the FLSA and failed to
        Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 2 of 11




pay her overtime wages when she regularly worked in excess of forty (40) hours

per week. Plaintiff alleges that she is entitled to (i) unpaid overtime wages; (ii)

liquidated damages; (iii) interest; and (iv) attorneys’ fees and costs.

                          JURISDICTION AND VENUE

      2.     This court has federal question jurisdiction over Plaintiff’s FLSA

claims, pursuant to 28 U.S.C. § 1331.

      3.     Pursuant to 28 U.S.C. § 1391 and Local Rule 3.1 (B)(3), venue is

proper in this Court because the unlawful employment practices described herein

were committed within the Atlanta Division of the Northern District of Georgia.

                                      PARTIES

      4.      Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia; she submits herself to the jurisdiction of this Court.

      5.     Defendants employed Plaintiff from approximately January 2016 to

September 3, 2019 in Dekalb County, Georgia.

      6.     Defendant E.N. Banks Ware Law Firm, LLC is a Georgia limited

liability company with its principal place of business at 3636 Panola Rd. Ste A,

Lithonia, Georgia 30038-2733. Defendant regularly does business in the Northern

District of Georgia.




                                           2
        Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 3 of 11




      7.     Defendant E.N. Banks Ware Law Firm, LLC may be served with

process through its registered agent, E. Noreen Banks-Ware, 3636 Panola Rd. Ste

A, Lithonia, Georgia 30038-2733.

      8.     Defendant E. Noreen Banks-Ware may be served with process via

personal service.

      9.     Defendants are governed by and subject to 29 U.S.C. § 207.

      10.    At all relevant times, Defendants have been, and continue to be,

“employers” engaged in interstate commerce and/or the production of goods for

commerce, within the meaning of the FLSA, 29 U.S.C. § 201 et seq.

      11.    At all relevant times, Defendants have employed and continue to

employ employees, including Plaintiff, who engage or engaged in interstate

commerce or in the production of goods for commerce.

      12.    At all relevant times, Defendants had two or more “employees

handling, selling or otherwise working on goods or materials that have been moved

in or produced for commerce by any reason” as defined in 29 U.S.C. §

203(s)(1)(A).

      13.    At all relevant times, in order to perform her job duties for

Defendants, Plaintiff was required to regularly use the internet, mail and telephone.




                                          3
        Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 4 of 11




      14.    At all relevant times, Defendants’ employees, including Plaintiff, have

handled or otherwise used materials that have been moved or produced in interstate

commerce, which were used in the course of Defendants’ business operations.

      15.    Defendants advertise on the internet (including a website and

Facebook), and communicate via mail, email, text and telephone outside of the

State of Georgia.

      16.    At all relevant times, Defendants have had an annual gross volume of

sales made or business done in excess of $500,000.

      17.    At all relevant times, Defendants had two or more “employees

engaged in commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

      18.    At all relevant times, Defendants were “employers” of Plaintiff as that

term is defined by 29 U.S.C. § 203(d).

      19.    At all relevant times, Defendant E. Noreen Banks-Ware asserted

control of Defendant E.N. Banks-Ware Law Firm, LLC’s day-to-day operations at

the location where Plaintiff worked, had direct responsibility for the supervision of

Plaintiff, and made the decision not to pay Plaintiff the overtime compensation

required by the FLSA, and is therefore an employer within the meaning of the

FLSA, 42 U.S.C. § 203(d).




                                          4
        Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 5 of 11




                            STATEMENT OF FACTS

      20.    Defendants employed Plaintiff from approximately January 2016 to

September 3, 2019. Throughout Plaintiff’s employment, her title was Paralegal.

During her employment, Defendant also required Plaintiff to perform other

ministerial tasks as needed, such as secretarial work.

      21.    Plaintiff worked for Defendants at their legal office located in

Lithonia, Georgia.

      22.    Defendants offer a variety of legal services, which include the areas of

child custody, child support, divorce, personal injury, contract and probate law.

      23.    When Plaintiff began her employment in January 2016 as a Paralegal,

Plaintiff’s job duties included maintaining the calendar, and preparing discovery

and pleading documents.

      24.    Approximately five to six months after working for Defendants,

Plaintiff additionally took on secretarial job duties, which included answering

phones, acting as an intermediary with clients, and billing.

      25.    Plaintiff reported to E. Noreen Banks-Ware, who, at all relevant times,

held the title of Principal and Attorney.

      26.    Plaintiff was not customarily or regularly engaged away from

Defendants’ place of business.

                                            5
          Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 6 of 11




      27.     Plaintiff’s primary duty was not to manage the operations of

Defendants’ law firm.

      28.     During her employment with Defendants, Plaintiff was not

empowered to, and did not, exercise discretion and independent judgement with

respect to matters of significance. Whenever important decisions needed to be

made, Defendant E. Noreen Banks-Ware made those decisions.

      29.     Notwithstanding Plaintiff’s non-exempt job duties, Defendants

misclassified Plaintiff as an exempt employee under the FLSA and paid her a set

salary.

      30.     As a Paralegal, Plaintiff typically worked five (5) days a week,

Monday through Friday.

      31.     Plaintiff’s job as Paralegal required her to work long hours, including

early mornings and late night, and on occasion, weekends.

      32.     Plaintiff typically worked approximately 45 hours per week

throughout her employment, and frequently worked more hours than that.

      33.     Defendants frequently required Plaintiff to do work before the office

was open, including while Plaintiff was still at home.

      34.     Defendants imposed a heavy workload upon Plaintiff which often

required her to work 9-10 hours per day, frequently foregoing breaks.

                                          6
        Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 7 of 11




      35.    Defendants did not pay Plaintiff overtime wages at a rate of one of

one-half her regular rate when she worked in excess of 40 hours per workweek.

      36.    Merely by way of example, from April 29, 2019 to May 5, 2019, and

May 6, 2019 to May 12, 2019, Plaintiff worked well in excess of 40 hours each

workweek and Defendants did not pay her overtime compensation.

      37.    Defendants were, or should have been, aware that the FLSA requires

them to pay non-exempt employees overtime for all hours worked in excess of 40

hours per workweek.

      38.    Defendants’ failure to pay Plaintiff the overtime required by the FLSA

was willful and was not in good faith.

      39.    Defendants failed to maintain accurate records of the time worked by

Plaintiff, in violation of the FLSA.

      40.    As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of overtime wages for all hours worked in excess of 40 hours per week,

and is entitled to recovery of such amounts, liquidated damages, interest, attorneys’

fees and costs.




                                         7
        Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 8 of 11




                                COUNT ONE
       Willful Failure to Pay Overtime Wages in Violation of the FLSA

      41.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      42.    At all relevant times, Defendants were, and continue to be, employers

within the meaning of the FLSA, 29 U.S.C. § 203(d).

      43.    The overtime wage provisions set forth in the FLSA apply to

Defendants and protect Plaintiff.

      44.    The FLSA requires employers, such as Defendants to compensate

employees at an overtime rate of one-and-one-half their regular rate for all hours

worked in excess of 40 per week.

      45.    Throughout Plaintiff’s employment with Defendants, Defendants

misclassified Plaintiff as exempt under the FLSA when, in reality, her job did not

meet the requirements for any FLSA exemption.

      46.    The applicable federal regulations specifically provide that paralegals

and legal assistants “generally do not qualify as exempt learned professionals

because an advanced specialized academic degree is not a standard prerequisite for

entry into the field.” 29 C.F.R. § 541.301(e)(7). The United States Department of

Labor has issued express guidance on the non-exempt status of paralegals. See,

e.g., FLSA2005-54.
                                          8
         Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 9 of 11




        47.   Plaintiff routinely worked for Defendants in excess of 40 hours per

week.

        48.   Plaintiff typically worked approximately 45 hours per week

throughout her employment, and frequently worked more hours than that.

        49.   Defendants engaged in a routine practice of violating the FLSA by

misclassifying Plaintiff as an exempt employee and failing to pay Plaintiff

overtime wages for all hours worked in excess of 40 hours per week.

        50.   Defendant failed to maintain accurate records of Plaintiff’s time

worked, in violation of the FLSA.

        51.   The foregoing conduct, as alleged, constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a).

        52.   Defendants did not make a good faith effort to comply with the FLSA

with respect to their compensation of Plaintiff.

        53.   Due to Defendants’ FLSA violations, Plaintiff is entitled to recover

from Defendants unpaid overtime wages for each workweek within the limitations

period, and any additional and equal amount of liquidated damages for

Defendants’ violations of the FLSA, interest, and reasonable attorneys’ fees and

costs of litigation.




                                           9
           Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 10 of 11




                              PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands a TRIAL BY JURY and the following

relief:

          a)   A declaratory judgement that the Defendants’ practices complained of

herein are unlawful under the FLSA;

          b)   An award of unpaid overtime wages due under the FLSA;

          c)   An award of liquidated damages;

          d)   An award of prejudgment and post-judgment interest;

          e)   An award of costs and expenses of this action, including reasonable

attorneys’ and expert fees; and

          f)   Such other and further relief as the Court deems proper.




                                          10
 Case 1:19-cv-05297-CAP Document 1 Filed 11/21/19 Page 11 of 11




Dated this 21st day of November 2019.

                                     Respectfully submitted,


                                     /s/ Justin M. Scott
                                     Justin M. Scott
                                     Georgia Bar No. 557463
                                     SCOTT EMPLOYMENT LAW, P.C.
                                     246 Sycamore Street
                                     Suite 150
                                     Decatur, Georgia 30030
                                     Telephone: 678.780.4880
                                     Facsimile: 478.575.2590
                                     jscott@scottemploymentlaw.com




                                11
